UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 07-01-2009 - 06-30-2010 Item 1.Proxy Voting Record. Balanced 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For Against Management 1.2 Elect Peter Menikoff as Director For Against Management 1.3 Elect Robert Ripp as Director For Against Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For Against Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share ACI WORLDWIDE, INC. Ticker: ACIW Security ID: 004498101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alfred R. Berkeley, III For For Management 1.2 Elect Director John D. Curtis For For Management 1.3 Elect Director Philip G. Heasley For For Management 1.4 Elect Director James C. McGroddy For For Management 1.5 Elect Director Harlan F. Seymour For For Management 1.6 Elect Director John M. Shay, Jr. For For Management 1.7 Elect Director John E. Stokely For For Management 1.8 Elect Director Jan H. Suwinski For For Management 2 Ratify Auditors For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For For Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Auditors For For Management AFFILIATED COMPUTER SERVICES, INC. Ticker: ACS Security ID: 008190100 Meeting Date: FEB 5, 2010 Meeting Type: Special Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francisco R. Gros For Withhold Management 1.2 Elect Director Gerald B. Johanneson For For Management 1.3 Elect Director George E. Minnich For For Management 1.4 Elect Director Curtis E. Moll For For Management 2 Ratify Auditors For For Management ALLIED WORLD ASSURANCE HOLDINGS LTD Ticker: AWH Security ID: G0219G203 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor A.1 Elect Barbara T. Alexander as Class II For For Management Director A.2 Elect Patrick de Saint-Aignan as Class For For Management II Director A.3 Elect Scott Hunter as Class II Director For For Management B.1 Elect J. Michael Baldwin as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.2 Elect Scott A. Carmilani as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.3 Elect John Clifford as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.4 Elect Hugh Governey as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.5 Elect John T. Redmond as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.6 Elect J. Michael Baldwin as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.7 Elect Scott A. Carminlani as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.8 Elect John Clifford as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.9 Elect Hugh Governey as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.10 Elect John T. Redmond as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited)
